Name: Council Decision 2012/281/CFSP of 29Ã May 2012 in the framework of the European Security Strategy in support of the Union proposal for an international Code of Conduct on outer-space activities
 Type: Decision
 Subject Matter: international law;  cooperation policy;  international security;  international affairs
 Date Published: 2012-05-30

 30.5.2012 EN Official Journal of the European Union L 140/68 COUNCIL DECISION 2012/281/CFSP of 29 May 2012 in the framework of the European Security Strategy in support of the Union proposal for an international Code of Conduct on outer-space activities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Space activities are expanding and their importance is crucial. Space is a resource for all countries in the world. Those which do not yet have space activities will have them in the future. Therefore the Union considers that strengthening the security of activities in outer space is an important goal that will contribute to the development and security of States. This objective is part of the Unions space policy. (2) On 12 December 2003, the European Council adopted a European Security Strategy identifying global challenges and threats, and calling for a rule-based international order based on effective multilateralism and well-functioning international institutions. (3) The European Security Strategy acknowledges the United Nations Charter as the fundamental framework for international relations and advocates strengthening the United Nations and equipping it to fulfil its responsibilities and to act effectively. The Union works towards a high degree of cooperation in all fields of international relations, in order, inter alia, to preserve peace, prevent conflicts and strengthen international security, in accordance with the purposes and principles of the United Nations Charter. (4) The Union is committed to the development and implementation of transparency and confidence building measures, as a means to achieve enhanced space security. The Union is also particularly sensitive to the issue of the risks posed by space debris, whatever its origin, which is detrimental to present and future activities. (5) On 18 September 2007, in its reply to United Nation General Assembly resolution 61/75 of 6 December 2006, the Union underlined that voluntary rules of the road on outer-space activities endorsing best practices between space actors would serve that objective. (6) In its Conclusions of 8-9 December 2008, the Council supported the first draft for an international Code of Conduct for outer-space activities, in which States would participate on a voluntary basis, and which included transparency and confidence-building measures, as a basis for consultations with key third countries that have activities in outer space or have interests in outer space activities, with the aim of reaching a text that is acceptable to the greatest number of countries. (7) In the light of consultations with major space-faring nations, the Union has produced a revised version of the draft Code of Conduct, on the basis of which the Council, on 27 September 2010, gave a mandate to the High Representative of the Union for Foreign Affairs and Security Policy to carry out further and wider consultations, HAS ADOPTED THIS DECISION: Article 1 To support its proposal for an international Code of Conduct on outer-space activities, the Union shall pursue the following objectives:  consultations with States, active or not yet active on space issues to discuss the proposal and to gather their views,  gathering expert support for the process of developing an international Code of Conduct for outer-space activities. Article 2 1. In this context, the projects to be supported by the Union shall cover the following specific activities: (a) outreach activities: promotion of the proposal for an international Code of Conduct for outer-space activities; (b) the organisation of up to three multilateral experts meetings to discuss the proposal for an international Code of Conduct;. (c) the coordination of a consortium of non-governmental experts. 2. Those projects and specific activities are described in more detail in the Annex. Article 3 1. The High Representative of the Union for Foreign Affairs and Security Policy (The High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 2 shall be carried out by the United Nations Institute for Disarmament Research (UNIDIR). UNIDIR shall perform these tasks under the responsibility of the High Representative. For this purpose, the High Representative will enter into the necessary arrangements with UNIDIR. Article 4 1. The financial reference amount for the implementation of the projects referred to in Article 2 shall be EUR 1 490 000. 2. The expenditure financed by the amount laid down in paragraph 1 shall be managed in accordance with Union procedures and with the rules applicable to the general Union budget. 3. The Commission shall supervise the proper implementation of the Unions contribution laid down in paragraph 1. For this purpose, it shall conclude a financing agreement with UNIDIR. The agreement shall stipulate that UNIDIR is to ensure that the visibility of the Union contribution is appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in the process and of the date of conclusion of the financing agreement. Article 5 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports to be prepared by UNIDIR. These reports shall form the basis for the evaluation by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the projects referred to in Article 2. Article 6 This Decision shall enter into force on the day of its adoption. It shall expire 18 months after the date of conclusion of the financing agreement referred to in Article 4(3) or six months after the date of its adoption if no financing agreement has been concluded within this period. Done at Brussels, 29 May 2012. For the Council The President N. WAMMEN ANNEX TO THE COUNCIL DECISION IN SUPPORT OF THE UNION PROPOSAL FOR AN INTERNATIONAL CODE OF CONDUCT ON OUTER-SPACE ACTIVITIES 1. General Framework and Objectives Space activities are expanding and their importance is crucial. Space is a resource for all countries in the world. Those which do not yet have space activities will have them in the future. Therefore the Union considers that it is necessary to ensure greater security in outer space and believes that a pragmatic and incremental process can assist in achieving this goal. The Union is committed to the development and implementation of transparency and confidence building measures, as a means to achieve enhanced safety and security in outer space. The Union is also particularly sensitive to the issue of the risks posed by space debris which are detrimental to present and future activities. On 18 September 2007, in its reply to the United Nations General Assembly resolution 61/75 of 6 December 2006, the Union underlined that voluntary rules of the road on outer-space activities endorsing best practices between space actors would serve this objective. In its Conclusions of 8-9 December 2008, the Council of the European Union supported the first draft for an international Code of Conduct for outer-space activities, in which States would participate on a voluntary basis, and which included transparency and confidence-building measures, as a basis for consultations with key third countries that have activities in outer space or have interests in outer-space activities, with the aim of reaching a text that is acceptable to the greatest number of countries. In the light of consultations with major space-faring nations, the Union has produced a revised version of the draft Code of Conduct, on the basis of which the Council of the European Union, on 27 September 2010, gave a mandate to the High Representative of the Union for Foreign Affairs and Security Policy (The High Representative) to carry out further and wider consultations. To support the Union proposal for an international Code of Conduct on outer-space activities and to carry out the mandate given to the High Representative, the Union pursues the following objectives:  consultations with as many countries as possible, active or not yet active on space issues to discuss this proposal and gather their views, especially through the organisation of one or several (up to three) multilateral experts meeting(s) to discuss this initiative,  expert support for the process of developing an international Code of Conduct for outer-space activities. The Unions action is guided by the following principles: (a) the recognised importance of building long-term sustainability, predictability and improved security in the outer-space environment; (b) the need to build a common understanding and to identify areas of commonality; (c) the importance of national and regional buy-in into any future international Code of Conduct for outer-space activities. 2. Projects 2.1. Project 1: Outreach: Promotion of the proposal for an international Code of Conduct on outer-space activities 2.1.1. Purpose of the project Through the organisation of seminars at regional/sub-regional levels, engaging with potential international Code of Conduct stakeholders to expand upon existing knowledge and understanding of the tenets of the proposed international Code of Conduct. 2.1.2. Project results (a) Enhanced awareness, knowledge and understanding of the proposed international Code of Conduct and its continuing development processes. (b) An enhanced climate for political progress. (c) An improved understanding by stakeholders of areas of common agreement on needs for improved space security and agreement on ways forward. (d) Improved coordination between stakeholders. (e) The identification of needs for increased national and regional activities for enhancing the development of an international Code of Conduct for space activities. 2.1.3. Project description (a) Up to six regional or sub-regional seminars of up to 30 participants are envisaged, where appropriate in collaboration with international, regional or national organisations, both governmental and non-governmental. (b) Compilation and presentation of results to the Union and other stakeholders as appropriate including by electronic means. 2.2. Project 2: Background support to the High Representative in meetings/consultations with States 2.2.1. Purpose of the project (a) To provide the Union with expanded information and analysis of the views and direction of potential international Code of Conduct stakeholders. (b) In support/preparation/follow-up of the High Representatives consultations, organising a coordinated campaign of individual consultations with key stakeholders. (c) Through participation in the High Representatives consultations, the assessment of comments gathered. 2.2.2. Project results (a) Written assessments on how best to engage with potential international Code of Conduct stakeholders. (b) Written assessments of comments gathered and proposals for text revisions. (c) Written contributions in support of the multilateral experts meeting(s). 2.2.3. Project description (a) Preparation of a number of supporting documents/background studies in support/preparation/follow-up of the High Representatives consultations and multilateral experts meeting(s). (b) A coordinated campaign of individual consultations with key stakeholders:  up to 20 individual meetings and briefings,  coordination of input to the process, including electronic means,  the selection of States and organisations for such coordination will be done based on their level of engagement in space security issues, their previous engagement with the international Code of Conduct proposal and their role in facilitating overall diplomatic progress on a regional or international basis. (c) Compilation and presentation of results to the High Representative and other stakeholders as appropriate, including by electronic means. 2.3. Project 3: Organisation of up to three multilateral experts meetings to discuss the proposal for an International Code of Conduct 2.3.1. Purpose of the project To bring together experts to discuss the proposal for an international Code of Conduct. 2.3.2. Project results (a) Creation of a discussion forum for the proposal for an international Code of Conduct. (b) Diplomatic progress on advancing discussions on an international Code of Conduct. 2.3.3. Project description Organisation of up to three multilateral experts meetings of up to 160 participants during the first 16 months of the project.  It is suggested that the first of these meetings could take place in Europe and the second two meetings would take place outside Europe. The decision will be taken by the High Representative, based on proposals submitted by UNIDIR.  Structure, agenda and participation will be decided by the High Representative based on proposals submitted by UNIDIR. 2.4. Project 4: Coordination of consortium of non-governmental Experts 2.4.1. Purpose of the project (a) To develop a small consortium of up to 10 participants of recognised experts to provide input to the process of the development of an international Code of Conduct. (b) To build online resources for the coordination of that consortium. (c) To provide the necessary outreach resources to support understanding of the Code of Conduct, promotion of the activities and outcomes of projects one and two. 2.4.2. Project results (a) Enhanced input of key international, regional and national experts on an international Code of Conduct. (b) Development of a virtual forum for coordination of expert input and discussions. (c) Development of a virtual forum to support the multilateral meetings provided for in project two. (d) Development of the necessary virtual and non-virtual outreach materials. 2.4.3. Project description (a) Identification of, coordination of and solicitation for input from appropriate space security experts:  on the basis of proposals submitted by UNIDIR to the High Representative, membership of the consortium will be decided upon by the High Representative. (b) Development of a new virtual forum for coordination of the input of the consortium:  the forum will also be designed to provide a home for resources to support project two. (c) Up to 8 meetings to discuss Code of Conduct-related developments and input from the consortium, including by electronic and video teleconferencing means. (d) Compilation and presentation of results to the High Representative and other stakeholders as appropriate, including by electronic means. (e) Development of outreach tools. 3. Procedural aspects and coordination The implementation of the projects will be initiated by a steering committee with an objective of determining procedures and detailed arrangements for cooperation. The steering committee shall review the implementation of the projects regularly, at least once every six months, including through the use of electronic and video teleconferencing means. The steering committee will be composed of representatives of the High Representative and UNIDIR. State and non-State actor engagement with the multilateral experts meetings will be coordinated through UNIDIR. On the basis of a proposal submitted by UNIDIR to the steering committee, the location and structural composition of workshops and meetings of this project will be decided upon by the High Representative. 4. Reporting and assessment UNIDIR shall submit to the High Representative a narrative and financial report at the end of the first year of the project, endeavouring to coincide with United Nations reporting cycles. UNIDIR will submit to the High Representative a final report at the completion of the project. UNIDIR progress and situation reports, publications, press releases and updates will be communicated to the High Representative and the European Commission as and when they are issued. 5. Duration The estimated implementation period for this project is 18 months. All meeting components are to be concluded three months before the end of the project to allow sufficient time for analyses to be conducted during the implementation period. 6. Beneficiaries All UN Member States, especially space-faring States. Non-governmental stakeholders including civil society and industry. 7. Third party representatives In order to promote regional responsibility for the international Code of Conduct for space activities, the participation of experts from outside the Union, including those from relevant regional and international organisations, may be funded by this Decision. The participation of UNIDIR in all workshops and meetings related to this Decision will be funded. 8. Implementing entity The technical implementation of this Council Decision will be entrusted to UNIDIR. UNIDIR, where appropriate, will work with institutions such as regional organisations, think tanks, NGOs and industry. Additional staff will be required to implement this Decision.